Citation Nr: 0817980	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Charles Glasper




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.  He died on June [redacted], 1966, and the appellant is the 
remarried widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California, denying restoration of DIC benefits.

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in May 2007.  A transcript of the 
hearing has been associated with the claim file.


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1965.

2.  The appellant's marriage to the veteran was terminated by 
his death in June 1996, and she was subsequently awarded DIC 
benefits in January 1997.

3.  The appellant remarried in November 1999 and has been 
married to the same spouse ever since.

4.  At the time of her remarriage, the appellant was 55 years 
old.

5.  The appellant's DIC benefits were correctly terminated at 
the time of her remarriage, and there is no basis in law for 
restoration of her entitlement.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§ 103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 3.55 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The claim for restoration of DIC benefits must herein be 
denied as a matter of law, based on the absence of any 
dispute as to the relevant facts.  38 U.S.C.A.  103(d)(2)(B).  
Specifically, the appellant does not dispute that following 
the death of her husband, the veteran, she remarried to her 
current spouse in November 1999 when she was less than 57 
years of age.  The appellant's claim for restoration of DIC 
benefits is thus a dispute with the governing law and 
regulations, and not with the facts to support her claim.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated. VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Such is the present case.

Absent a basis in the law and regulations for restoration of 
DIC benefits, there is no reasonable possibility that 
additional notice and development assistance will further the 
claim as the facts are not in dispute.  Hence, any question 
of prejudice to the appellant due to inadequate notice and 
assistance in development of the claim is obviated.

Legal Criteria and Analysis

The relevant facts in this case are not in dispute.  The 
veteran served on active duty from June 1971 to June 1975.  
The appellant and the veteran were married in January 1965.  
The veteran died in June 1996, and the appellant was awarded 
DIC benefits effective July 1996.  The DIC benefits were 
terminated upon her remarriage in November 1999.  At the time 
of her remarriage, the appellant was 55 years of age.  The 
appellant is still married to the same spouse from that 
remarriage. 

The appellant is claiming that her DIC benefits should be 
restored based on an amendment to Title 38 of the United 
States Code, effective January 1, 2004, which states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of certain benefits, specified 
in paragraph (5), to such person as the surviving spouse of 
the veteran.  38 U.S.C.A. § 103(d)(2)(B).

The benefits listed under the aforementioned paragraph (5) 
are dependency and indemnity compensation, medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  Id. at (d)(5).

An individual whose remarriage was before the date of the 
enactment of this amendment and after the individual attained 
age 57, shall be eligible for such benefits if the individual 
submits an application no later than the end of the one year 
period after the enactment of the statutory amendment.  See 
Pub. L. No 108-183, 117 Stat. 2653 (2003).

The record shows that the appellant was under the age of 57 
when she remarried in November 1999.  The appellant has not 
asserted otherwise.  Therefore, this amendment is not 
applicable to her.  The amendment clearly and unambiguously 
states that the remarriage must take place after age 57.  

The Board notes that the appellant stated at the Video 
Conference hearing of May 2007, that she was still receiving 
VA medical care as her current husband was a veteran and she 
was entitled to receive medical benefits through him.  While 
38 U.S.C.A. § 103(d)(2)(B) provides that a widow of a veteran 
who remarries after attaining the age of 55 would still be 
entitled to receive medical care, the issue of entitlement to 
medical care in the appellant's case is moot as she is 
receiving the medical care she would be entitled to under 
that provision.  

The Board is bound to apply the laws and regulations of 
Congress and the VA. See 38 U.S.C.A. § 7104.  The Board 
acknowledges the physical and emotional pain suffered by the 
appellant when she lost her first husband.  Unfortunately, 
the Board has no option but to decide this case in accordance 
with the applicable law.  

In support of her claim, the appellant has pointed to Cost 
Estimate issued by the Congressional Budget Office as to the 
potential impact of the amendments to 38 U.S.C.A. § 103 
discussed above.  Her interpretation of the governing law in 
this case appears to be based on a misreading of this 
document.  Furthermore, regardless of the content of the Cost 
Estimate issued by the Budget Office, Congress enacts federal 
laws authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, he or she 
is not entitled to the benefit; and the benefit cannot be 
awarded, regardless of the circumstances.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Thus, the Board is unable to 
find a legal basis for restoration of DIC benefits, and the 
appellant's claim must be denied as a matter of law.


ORDER

The claim for restoration of DIC for the remarried widow of 
the veteran is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


